Warner, J.
When there is no material error in the charge of the Court to the jury which could have influenced their verdict, and when the verdict is abundantly sustained by the evidence, as in this case, this Court will not be very astute in the discovery of errors to set it aside, unless they be such as would have, probably, produced a different result. Looking at the evidence in the record, and after reviewing the grounds taken in the motion for a new trial, we are of the opinion that there was no error in the Court below in overruling the same, which will authorize this Court to reverse it; and that the defendant should be well satisfied with the verdict of voluntary manslaughter, and the penalty imposed on him by the Court therefor, under the evidence in this case.
Let the judgment of the Court below be affirmed.